PER CURIAM.
In this original proceeding relator seeks to vacate an order compelling production of an investigation claim file. A majority of this court is of the opinion that the trial court should have the opportunity to reconsider its ruling in light of our opinion today in National Tank Company v. Brotherton, 851 S.W.2d 193 (Tex.1993).
Accordingly, we overrule the motion for leave to file the petition for writ of mandamus, without addressing its merits, and without prejudice to relator again requesting relief from the court of appeals and this court after the trial court has had an opportunity to reconsider its ruling.